Order entered May 23, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01272-CV

              INTO THE SUNSET REVOCABLE LIVING TRUST, Appellant

                                                V.

                            DESIGN TECH HOMES LP, Appellee

                           On Appeal from the 274th District Court
                                   Comal County, Texas
                            Trial Court Cause No. C2017-2027C

                                            ORDER
       Before the Court is appellee’s May 10, 2019 second motion and May 21, 2019

supplemental second motion for an extension of time to file its brief on the merits. Appellant

filed a response and supplemental response opposing the motion. We GRANT the motion as

supplemented to the extent that appellee shall file its brief on the merits by June 10, 2019. We

caution appellee that further extension requests will be strongly disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE